          Case 1:20-cv-01949-VEC Document 20 Filed 05/08/20 Page 1 of 10
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 5/8/2020
 -------------------------------------------------------------- X
 ANGEL CHEVRESTT,                                               :
                                                                :
                                              Plaintiff,        :
                                                                :   20-CV-1949 (VEC)
                            -against-                           :
                                                                : OPINION AND ORDER
 BARSTOOL SPORTS, INC.,                                         :
                                                                :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       On April 15, 2020, this Court ordered Plaintiff’s counsel, Richard Liebowitz, Esq., to

show cause why he should not be sanctioned for failing to comply with the Court’s March 5,

2020 order (the “March 5 Order”). Dkt. 14. Mr. Liebowitz responded to the Court’s order with

a declaration. See Dkt 17. Having considered his declaration, the Court finds that Mr. Liebowitz

has failed to provide adequate reasons for his failure to comply with the two explicit and simple

directions contained in the March 5 Order. As a result, pursuant to Fed. R. Civ. P. 16(f)(1)(C),

the Court orders Mr. Liebowitz to: (i) pay a civil sanction to the Clerk of Court of $3,000; (ii)

pay Defendant’s counsel in an amount equal to the fees incurred by bringing his non-compliance

with this Court’s Order to the attention of the Undersigned; and (iii) enroll in and complete a

course on managing a small law practice.

                                            BACKGROUND

       This case involves claims under the Copyright Act, 17 U.S.C. § 101 et seq. Dkt. 1.

Plaintiff Angel Chevrestt alleges that Defendant Barstool Sports engaged in an unauthorized

reproduction and public display of copyrighted photographs, in violation of Section 501 of the

Copyright Act. Id.
           Case 1:20-cv-01949-VEC Document 20 Filed 05/08/20 Page 2 of 10



         On March 5, 2020, the Undersigned issued an order referring the case to Magistrate

Judge Netburn for a settlement conference. Dkt. 4. The March 5 Order directed Plaintiff to “file

proof of service no more than three days after service has been effected; and to produce to

Defendant(s), by the earlier of 1) 14 days after service of process or 2) three business days in

advance of any mediation session, copies of records sufficient to show the royalty paid the last

three times the picture that is at issue in this case was licensed, as well as the number of times the

picture was licensed in the last five years; if the picture at issue has never been licensed, Plaintiff

must expressly certify that fact to Defendant(s) as part of Plaintiff’s production.” Id.

         Despite the simplicity of the March 5 Order, Plaintiff’s counsel, Mr. Liebowitz, failed to

comply with both directions. First, although service was effected on March 6, 2020, Mr.

Liebowitz did not file an affidavit of service until March 31, 2020. Dkt. 8. Second, as of April

13, 2020, Mr. Liebowitz had not produced the required royalty information to Defendant. See

Dkt. 9. 1 In light of Mr. Liebowitz’s failure to comply with the March 5 Order, the Court ordered

Mr. Liebowitz to show cause why sanctions should not be imposed on him. Dkt. 14.

                                                  DISCUSSION

         Federal Rule of Civil Procedure 16(f)(1)(C) allows a district court, on motion or sua

sponte, to impose sanctions on an attorney who “fails to obey a scheduling or other pretrial

order.” The Rule’s “‘explicit reference to sanctions’ reflects the Rule’s intention to ‘encourage

forceful judicial management’” and “vests a district court with ‘discretion to impose whichever



1
          On April 30, 2020, having been ordered by the Court to: “submit an affidavit from the Plaintiff explaining
exactly what the invoice that was produced to Defendant’s counsel on April 14, 2020 was for and further stating
whether the picture at issue in this case has ever been licensed. If it has been licensed, the affidavit must state the
last three times it was licensed and the fee for each,” Plaintiff submitted an affidavit indicating that one of the
photographs at issue in this case has been licensed once. Dkt. 19. In addition, he attached an invoice that had been
belatedly produced to Defendant and explained that he was paid his day rate by the New York Post to take the
photographs as a freelance photographer. Apparently the New York Post received a license for all of the
photographs at issue in consideration for the Plaintiff’s “day rate.” Id. ¶ 6.


                                                            2
         Case 1:20-cv-01949-VEC Document 20 Filed 05/08/20 Page 3 of 10



sanction it feels is appropriate under the circumstances.’” Huebner v. Midland Credit Mgmt.,

Inc., 897 F.3d 42, 53 (2d Cir. 2018) (quoting Advisory Committee’s notes to 1983 amendment of

Fed R. Civ. P. 16(f)). A district court’s decision to impose sanctions under Rule 16(f) does not

require a finding that the party acted in bad faith. Huebner, 897 F.3d at 53; Rice v.

NBCUniversal Media, LLC, No. 19-CV-447, 2019 WL 3000808 at *3 (S.D.N.Y. July 10, 2019).

A district court may impose sanctions under Rule 16(f) when there is “clear and convincing

evidence that counsel disregarded a clear and unambiguous scheduling or other pretrial order.”

Rice, 2019 WL 3000808 at *3; see also S. New England Tel. Co. v. Glob. NAPs Inc., 624 F.3d

123, 145 (2d Cir. 2010); 6A Charles Alan Wright et al., Federal Practice and Procedure § 1531

(3d ed. 2010) (“the fact that a pretrial order was violated is sufficient to allow some sanction.”).

Moreover, “in addition to any other sanction, the court must order the party, its attorney, or both

to pay the reasonable expenses—including attorney’s fees—incurred because of any

noncompliance with [Rule 16(f)], unless the noncompliance was substantially justified or other

circumstances make an award of expenses unjust.” Fed. R. Civ. P. 16(f)(2).

       Mr. Liebowitz, who has been described as a “copyright troll,” is no stranger to sanctions

orders issued by the undersigned and other Judges in this District. See e.g., Polaris Images Corp.

v. CBS Interactive, Inc., No. 19-CV-3670, 2019 WL 5067167, at *1 (S.D.N.Y. Oct. 9, 2019). In

fact, in his relatively short career, 2 Mr. Liebowitz has “earned the dubious distinction of being a

regular target of sanctions-related motions and orders,” and “it is no exaggeration to say that

there is a growing body of law in this District devoted to the question of whether and when to

impose sanctions on Mr. Liebowitz alone.” Rice, 2019 WL 3000808 at *1. This Court, once

again, joins that growing body of law, and finds that a sanction under Rule 16(f)(1)(C) for Mr.



2
       Mr. Liebowitz graduated from law school in 2014 and became a member of the New York bar in 2015.


                                                     3
             Case 1:20-cv-01949-VEC Document 20 Filed 05/08/20 Page 4 of 10



Liebowitz’s violations is appropriate. The Court’s March 5, 2020 Order contained two simple

and clear instructions, both of which Mr. Liebowitz ignored. Mr. Liebowitz is familiar with both

instructions; not only are they given in every similar copyright case filed before the Undersigned,

but Mr. Liebowitz has been previously sanctioned by the Undersigned for failing to adhere to

them. See Polaris Images Corp., 2019 WL 5067167. Moreover, Mr. Liebowitz’s explanation

in response to the Court’s show-cause order is inadequate and entirely unconvincing.

        i.       Failure to Timely File Affidavit of Service

        Although Mr. Liebowitz admits that the “affidavit of service was filed 22 days past the

Court’s deadline,” he maintains that his “non-compliance was substantially justified on account

of the fact that Liebowitz Law Firm, PLLC (“LLF”) did not actually receive a copy of the

affidavit of service from its Delaware process server until March 15, 2020.” Dkt. 17 ¶ 5. Even

assuming that is true, 3 Mr. Liebowitz offers no legitimate explanation as to why it then took an

additional 16 days to file the affidavit of service. Mr. Liebowitz’s explanation that the COVID-

19 pandemic “disrupted LLF’s ordinary work flow, thereby causing administrative oversights,”

Dkt. 17 ¶ 5, is wholly unconvincing. First, the notion that LLF needed over two weeks to “[get]

its bearings” before Mr. Liebowitz was able to accomplish the simple task of filing an affidavit

of service is preposterous. Although the COVID pandemic has presumably had some effect on

LLF, as it has affected all lawyers and law firms throughout the country, it does not serve as an

excuse to disregard the Court’s orders. Had Mr. Liebowitz requested an extension of the

deadline to file an affidavit of service, the Court would have considered it. Mr. Liebowitz’s




3
         Normally the Court would not be skeptical of the truth of such a representation from a licensed attorney.
Mr. Liebowitz has, however, a track record of misrepresenting facts to judges on this Court. See Berger v. Imagina
Consulting, Inc., 18-CV-8956, Dkt. 53 (holding Mr. Liebowitz in contempt for lying to the Court about the reason
for missing a Court appearance).



                                                         4
           Case 1:20-cv-01949-VEC Document 20 Filed 05/08/20 Page 5 of 10



attempt to attribute his “administrative oversight” to the COVID pandemic is disingenuous,

distasteful, unpersuasive, and likely perjurious. 4 Moreover, this is not the first time that Mr.

Liebowitz has attributed his failure to follow this Court’s order to file proof of service to

“administrative oversight,” nor is it the first time that this Court has found such an excuse to be

inadequate or sanction-worthy. See Polaris Images Corp., 2019 WL 5067167, at *3 (“[G]iven

the frequency with which Mr. Liebowitz commits “administrative errors,” the undersigned is

unconvinced that they are indeed good faith oversights.”); Dvir v. Dancing Astronaut, Inc., No.

18-CV-9416, Dkt. 31 (the undersigned rejected Mr. Liebowitz’s excuse that his failure to file a

revised proposed default judgment was the result of “administrative oversight.”). 5 As a result,

the Court once again, rejects Mr. Liebowitz’s recurring, unacceptable excuse.

         ii.      Failure to Provide Licensing Information

         As noted, supra, the March 5 Order directed Mr. Liebowitz to “produce to Defendant(s),

by the earlier of 1) 14 days after service of process or 2) three business days in advance of any

mediation session, copies of records sufficient to show the royalty paid the last three times the

picture that is at issue in this case was licensed, as well as the number of times the picture was

licensed in the last five years; if the picture at issue has never been licensed, Plaintiff must

expressly certify that fact to Defendant(s) as part of Plaintiff’s production.” Dkt. 4. On April 13,



4
        The Court notes that between March 15, 2020 and March 31, 2020, the time period during which Mr.
Liebowitz was purportedly unable to file an affidavit of service as he was getting his bearings from COVID-19
caused dislocation, he filed twenty five (25) separate lawsuits in this district alone. See 20-cv-2309, 20-cv-2340, 20-
cv-2341, 20-cv-2343, 20-cv-2344, 20-cv-2374, 20-cv-2399, 20-cv-2401, 20-cv-2437, 20-cv-2438, 20-cv-2439, 20-
cv-2486, 20-cv-2544, 20-cv-2545, 20-cv-2574, 20-cv-2595, 20-cv-2596, 20-cv-2597, 20-cv-2628, 20-cv-2629, 20-
cv-2631, 20-cv-2644, 20-cv-2645, 20-cv-2649, 20-cv-2668. His filing rate for that period in 2020 is approximately
30% higher than his rate of filing cases during the same period in 2019.

5
         See also Sands v. Bauer Media Grp. USA, LLC, No. 17-CV-9215, 2019 WL 4464672, at *6 (S.D.N.Y.
Sept. 18, 2019) (sanctioning Mr. Liebowitz and noting that “a ‘mere oversight’ that happens once or twice is one
thing. A pattern of discovery and related abuse is quite another, and rings of deliberate indifference to an attorney’s
obligation to behave in a professional, responsible, and competent manner in each and every case he handles.”).



                                                           5
          Case 1:20-cv-01949-VEC Document 20 Filed 05/08/20 Page 6 of 10



2020, Defendant informed the Court that Mr. Liebowitz had not provided any of the required

documentation. Dkt 9. 6 On April 14, 2020, more than a month after service, Mr. Liebowitz sent

defense counsel a one-page invoice from Plaintiff to the NY Post listing four dates and dollar

amounts; Mr. Liebowitz included no accompanying explanation. Dkt. 12. The invoice failed to

indicate whether the pictures at issue in this case have ever been licensed. 7 Id.

         Mr. Liebowitz “admits that the licensing fee information was not produced 14 days after

service of process, as per the Court’s March 5, 2020 order.” Dkt. 17 ¶ 6. In a lackluster attempt

to justify his utter disregard of the Court’s order, Mr. Liebowitz simply stated that “non-

compliance was substantially justified for all the same reasons set forth in paragraph 5 above.”

Id. This explanation (i.e., that COVID-19 disrupted normal work flows) is conclusory and

unacceptable. If Mr. Liebowitz was unable to produce the documents by the Court-ordered

deadline, he should have moved to adjourn the deadline to produce the documents, rather than

ignoring it altogether. See Polaris, 2019 WL 5067167, at *3 n.3. (“Mr. Liebowitz is cautioned

that future failure to comply with the requirement[]…to provide the defendant with royalty

information not later than the earlier of 14 days after service of process or three business days in

advance of any scheduled mediation session will not be tolerated.”). The Court finds it

particularly ironic that Mr. Liebowitz chastised defense counsel for violating the Court’s


6
          Defendant’s letter also requested that the Court issue an order “(1) barring plaintiff from submitting any
evidence of actual damages in this case with respect to both causes of action for alleged copyright infringement and
removal of copyright management information, and (2) with respect to any claim for statutory damages for alleged
removal of copyright management information under 17 U.S.C. § 202(b), a negative inference be imposed, deeming
plaintiff to have no evidence of any prior licensing revenues to justify more than a minimum statutory award under
17 U.S.C. § 1203(c) (should plaintiff ultimately establish any liability by Barstool under that claim).” Dkt. 9. The
Court will not rule on these requests at this time. Defendant is free to bring a separate motion seeking such an order
if the parties are unable to settle the case.
7
          On April 30, 2020, in response to the Court’s subsequent order dated April 23, 2020, Plaintiff submitted an
affidavit indicating that one of the photographs has been licensed once, in addition to the license the New York Post
obtained as consideration for the photographer’s freelance fee. Thus, it was only after the Court directly ordered Mr.
Liebowitz to submit an affidavit from his client that the invoice was explained and the licensing history produced.



                                                           6
           Case 1:20-cv-01949-VEC Document 20 Filed 05/08/20 Page 7 of 10



individual rules and “clear mandate,” Dkt. 11, when it is Mr. Liebowitz who continually fails to

adhere to this Court’s simple instructions.

         Moreover, Mr. Liebowitz’s statement that he somehow complied with the Court’s March

5 order by producing “the only financial information that he has in his possession,” Dkt. 17 ¶ 7,

is nonsensical. As noted supra, Mr. Liebowitz did not produce the invoice until April 14, 2020,

almost a month past the deadline set by the March 5 Order. In addition, the invoice failed to

indicate whether any of the photographs had ever been licensed or to certify that none had.

Thus, Mr. Liebowitz has indisputably violated the clear and unambiguous instruction of the

March 5 Order. Lastly, Mr. Liebowitz’s statement, which was made in response to the Court’s

order to show cause why he should not be sanctioned that expressly informed him that “[t]he

Court concurs with the Defendant that the single document produced on April 14, 2020 does not

comply with the Court’s Order,” Dkt. 14, that “to the extent Defendant does not understand the

document that was produced, [it] is free to meet-and-confer in good faith with Plaintiff’s

counsel,” Dkt. 17 ¶ 7, is close to contemptuous and is definitely disrespectful. 8 Moreover, the

subsequent affidavit by the Plaintiff revealed that only one of the dates reflected on the invoice is

even relevant and that, separately, on January 26, 2015, one of the photographs was licensed.

Dkt. 19. None of the other photographs at issue has been licensed. Mr. Liebowitz has entirely

failed to explain why he did not notify the Defendant of the actual license of the photograph 9 or



8
          In a separate endorsement responding to Plaintiff’s motion to strike the invoice as containing confidential
information, the Court ordered: “if Plaintiff wishes to pursue this issue, he must explain, in detail, how the invoice,
which merely reflects payment for unknown work on 4 days, discloses anything remotely confidential.” Dkt. 15.
Plaintiff’s counsel failed to offer any further explanation.
9
         It is conceivable that Mr. Liebowitz failed to disclose the single license because it was beyond the five year
period covered by the order. Of course, if that were his reasoning, it is not clear why he produced the invoice, which
was also beyond the five year period. Moreover, he failed to certify as required that none of the other pictures has
ever been licensed.



                                                            7
           Case 1:20-cv-01949-VEC Document 20 Filed 05/08/20 Page 8 of 10



why it should take multiple orders from this Court to get him to produce the most basic of

information regarding this case.

         In sum, as a result of Mr. Liebowitz’s blatant disregard of the Court’s Order, a sanction is

appropriate. Notably, Mr. Liebowitz does not expressly argue that sanctions are unwarranted; he

merely states that the Court “should exercise leniency and not penalize LLF or its counsel for

this infraction which caused no prejudice whatsoever to the defendant.” 10 Dkt. 17 ¶ 5. The

Court reminds Mr. Liebowitz again that a sanction under Rule 16(f)(1)(C) does not require a

showing of bad faith or prejudice; the Court need only find that counsel disregarded a clear and

unambiguous pretrial order. See Huebner, 897 F.3d at 53. (“The fact that a pretrial order was

violated is sufficient to allow some sanction.”). As explained supra, the Court has no trouble

making such a finding; Mr. Liebowitz indisputably ignored both instructions in the March Order.

Moreover, although Mr. Liebowitz characterizes his violations as mere “oversights” or

“infractions,” given the frequency of such behavior, the Court highly doubts that they continue to

occur in good faith. Regardless, Mr. Liebowitz’s unexcused failure to follow this Court’s orders

has “wasted the time of both the Court and Defendant[].” Petrisch v. JP Morgan Chase, 789 F.

Supp. 2d 437, 455 (S.D.N.Y. 2011).


10
         The Court disagrees that the Defendant has not been prejudiced. This case should have moved seamlessly
from a complaint being filed, to Plaintiff providing basic information to facilitate settlement, to a settlement
conference to, hopefully, a settlement. Instead, it foundered on the first step. Because Plaintiff failed to provide the
required information, Defendant was required to enlist the help of the Court in obtaining the required information.
Then, the Plaintiff, rather than promptly coming into compliance, filed a letter that was sneering and unprofessional
and, in essence, argued that it was Defendant’s fault that the Court was bothered as the Defendant failed to alert him
that he had failed to comply with the Court’s Order. It was only at that point that Mr. Liebowitz produced to the
Defendant the one page invoice for four freelance assignments, only one of which was relevant – a fact he failed to
disclose to the Defendant. When the Defendant was then forced to again involve the Court, Mr. Liebowitz
responded not with a civil explanation of the cryptic invoice, but again with complaints about defense counsel’s
professionalism and a motion to strike Defendant’s submission on the ground that it disclosed confidential
information. When the Court denied the motion with direction to Mr. Liebowitz to explain how it could possibly
contain confidential information, Mr. Liebowitz responded with silence. In short, Defendant was prejudiced by
having to spend time and money obtaining from Mr. Liebowitz information that Mr. Liebowitz was under Court
order to provide.



                                                            8
           Case 1:20-cv-01949-VEC Document 20 Filed 05/08/20 Page 9 of 10



         Because Rule 16(f)(1)(C) grants a district court discretion to “impose whichever sanction

it feels is appropriate under the circumstances,’” and to “encourage forceful judicial

management,” Huebner, 897 F.3d at 53 (quoting Advisory Committee’s notes to 1983

amendment of Fed R. Civ. P. 16(f)), a sanction of $3,000 is warranted. 11 In addition, Mr.

Liebowitz must pay Defendant’s attorney’s fees associated with this issue.

         As noted above, this Order is neither the only time the Undersigned has sanctioned Mr.

Liebowitz nor is the Undersigned the only judge in this district who has sanctioned him. In

Berger v. Imagina Consulting, Inc., 18-CV-8956 , in responding to a contempt citation that was

precipitated by Mr. Liebowitz having lied to Judge Siebel, Mr. Liebowitz’s attorney argued that

Mr. Liebowitz should not be held in contempt and recommended a number of steps Mr.

Liebowitz should take to improve the professionalism of his practice. Among counsel’s

recommendations was professional psychological help and a CLE course on small law firm

management. See 18-CV-8956, Dkt. 61 at 4. While both may be helpful, psychological help is

best obtained because the patient wants help. Whether Mr. Liebowitz wants to improve or not

(and the Court questions whether he does), this Court concurs with Mr. Liebowitz’s attorney in

Berger that management training is in order. Accordingly, Mr. Liebowitz is ordered to

participate in CLE training regarding management of a small law firm. Mr. Liebowitz must

attend such training on or before September 1, 2020. The course must cover the basics of setting

up and running a law practice, including how to maintain systems so that Court obligations are

tracked and obeyed. Mr. Liebowitz is directed to provide the Court with information about the




11
          In Polaris, the Court sanctioned Mr. Liebowitz for $1,500 for his failure to adhere to the exact same
instructions as are at issue here. Evidently, that was insufficient to deter Mr. Liebowitz from violating court orders.
Accordingly, the prior sanctioned is doubled. Mr. Liebowitz is warned that a future unexcused violation of these
requirements is likely to be sanctioned by an increased fine.



                                                            9
        Case 1:20-cv-01949-VEC Document 20 Filed 05/08/20 Page 10 of 10



course he wishes to attend for the Court’s approval. He will, at the end of the course, be required

to present proof of attendance and to provide a sworn statement to the Court on what he learned

from the course and what concrete steps he has instituted in his practice to improve compliance

with the Federal Rules of Civil Procedure and Court orders.

                                            CONCLUSION

       For the reasons set forth above, the Court finds that Mr. Liebowitz failed to show cause

why he should not be sanctioned pursuant to Fed. R. Civ. P. 16(f). As a result, the Court

ORDERS Mr. Liebowitz to pay a civil sanction to the Clerk of Court of $3,000 for his failure to

comply with the March 5 Order; to pay the Defendant’s fees associated with bringing the Court’s

attention to his failure to comply; and to attend an approved law firm management course. Not

later than May 11, 2020, Defendant shall provide Mr. Liebowitz with his billing rate and the

number of hours spent in connection with this issue. Within 15 days of this Order, Mr.

Liebowitz must pay a total civil sanction to the Clerk of Court of $3,000, file proof of payment

of the civil sanction and proof of payment of Defendant’s fees associated with this issue. Mr.

Liebowitz must provide the Court with information about the management course he wishes to

attend not later than June 1, 2020.




SO ORDERED.

                                                      _________________________________
Date: May 8, 2020                                           VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                                 10
